Citation Nr: 0030412	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  94-46 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, to include death as being due to disability 
compensable under 38 U.S.C.A. § 1151 (West 1991).

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 1991).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and appellant's son and daughter


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran had active military service from October 1943 to 
December 1945 and from November 1950 to December 1951.  The 
appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In October 1998 the Board remanded the case to the RO for 
additional development.

The Board notes that the evidence of record is inconclusive 
as to the issue of entitlement to service connection for the 
cause of the veteran's death, to include death as being due 
to disability compensable under 38 U.S.C.A. § 1151.  However, 
the Board finds additional development is not warranted 
because the issue is moot in light of the following favorable 
determination as to the issue of entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318.


FINDINGS OF FACT

1.  VA medical evidence dated November 9, 1983, demonstrates 
the veteran was totally disabled as a result of his service-
connected back disability on that date. 

2.  The veteran's success in overcoming his disability and 
continuing employment from November 9, 1983, to May 1, 1984, 
is not a bar to a total rating based upon individual 
unemployability. 

3.  An effective date from November 9, 1983, is warranted 
because the veteran's service-connected disabilities would 
have rendered an average person totally disabled and 
unemployable as of that date.


CONCLUSION OF LAW

The criteria for entitlement to DIC as if the veteran's death 
had been service connected have been met.  38 U.S.C.A. § 1318 
(West 1991); 38 C.F.R. § 3.22 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's death certificate shows that he died at a VA 
hospital on February [redacted], 1994, and that the immediate cause 
of death was hypovolemic shock due to gastrointestinal 
bleeding as a consequence of lung carcinoma.  The document 
reported no autopsy had been performed.  

VA determinations prior to the veteran's death include a 
March 13, 1984, rating decision that denied entitlement to a 
total rating based upon individual unemployability (TDIU).  
It was noted that the RO rating board had declined 
jurisdiction of the claim because the veteran was employed at 
the time he submitted his application on January 24, 1984.  
Subsequently, the veteran submitted a timely notice of 
disagreement and statements describing how his employer had 
requested that he continue working for a short period of time 
in spite of his disabilities to assist in the transfer of his 
employment duties.  

In a March 1984 VA Form 21-4192 the veteran's employer stated 
the veteran's employment as a production engineer would be 
terminated effective May 1, 1984, due to VA medical work 
restrictions.  Available VA medical records included a 
November 9, 1983, opinion stating the veteran was disabled 
from any activity including walking, bending, stooping, or 
lifting.  A January 1984 VA medical opinion noted the 
veteran's disability had not changed since the November 1983 
evaluation.  The RO did not issue a statement of the case; 
however, on August 9, 1984, entitlement to TDIU was granted 
effective from May 2, 1984.

In September 1984 the veteran submitted a notice of 
disagreement as to the determination that his service-
connected disabilities were not found to be permanently and 
totally disabling but indicated no disagreement with the 
effective date established.  In a January 1986 decision, the 
Board found the veteran's service-connected disabilities were 
permanently and totally disabling. 

At the time of the veteran's death, he was service-connected 
for loss of use of both feet (due to post-operative residuals 
of laminectomy at L3-L4 and post-operative residuals of a 
dislocated semilunar cartilage of the left knee), rated 100 
percent disabling from November 26, 1990, post-operative 
residuals of a laminectomy at L3-L4, rated 60 percent from 
August 1, 1982, post-operative residuals of a dislocated 
semilunar cartilage of the left knee, rated 10 percent 
disabling from December 5, 1951, and anxiety neurosis, rated 
0 percent disabling from May 20, 1963.  The service-connected 
disabilities resulted in a combined schedular rating of 100 
percent and records show TDIU had been effective from May 2, 
1984, to November 26, 1990.

In statements in support of the claim the appellant claimed, 
in essence, that an effective date from November 9, 1983, was 
warranted for the award of TDIU because the veteran had been 
employed in a protected work environment for the sole purpose 
of providing training for the individual who would replace 
him.  The appellant contended the RO determination as to the 
effective date from May 2, 1984, for the award of TDIU 
involved clear and unmistakable error (CUE).

Analysis

The Board is satisfied that all relevant facts have been 
properly developed and that no further assistance is required 
in order to satisfy the duty to assist.  See "The Veterans 
Claims Assistance Act of 2000," (to be codified at 
38 U.S.C.A. § 5107).

VA law authorizes payment of DIC to a benefits-eligible 
surviving spouse in cases where a veteran's death was not 
service connected, provided the veteran was in receipt of or 
entitled to receive compensation at the rate of 100 percent 
(total rating) due to service-connected disability for a 
period of 10 or more years immediately preceding death.  
38 U.S.C.A. § 1318 (West 1991); 38 C.F.R. § 3.22 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that DIC under the provisions of 38 U.S.C.A. 
§ 1318 allows a survivor the right to attempt to demonstrate 
that the veteran hypothetically would have been entitled to 
receive a different decision on a service connection related 
issue based upon evidence in the veteran's claims file or VA 
custody prior to the veteran's death and the law then, or 
subsequently made retroactively, applicable.  Green v. Brown, 
10 Vet. App. 111, 118 (1997); see also Ruiz v. Gober, 10 Vet. 
App. 352, 358 (1997) (upholding the constitutionality of 38 
C.F.R. 20.1106 which provides for separate treatment of 1318 
DIC claim from a claim simply for cause of death under 38 
U.S.C.A. 1310); Carpenter v. West, 11 Vet. App. 140 (1998) ( 
holding 38 C.F.R. § 3.22 is clear and unambiguous that CUE is 
not the only theory under which a section 1318 DIC claimant 
may press a claim). 

VA law in 1984 provided that a finding of total disability is 
appropriate when there was present any impairment of mind or 
body which was sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. §§ 3.340(a)(1), 4.15 (1984).  

In Moyer v. Derwinski, 2 Vet. App. 289, 295 (1992), the Court 
noted medical evidence had been submitted stating the veteran 
in that case was not able to function in gainful employment 
under ordinary circumstances without special arrangements.  
The Court observed that the average person functions under 
ordinary circumstances and not under special arrangements, 
and that while 38 C.F.R. § 4.17(a) applied to pension cases, 
it appeared that the veteran in that case fit into the 
"marginal employment" category which was not incompatible 
with a determination as to unemployability.  Id.

In this case, the Board notes the issue as to whether March 
or April 1984 RO determinations had been placed in appellate 
status was rendered moot by the August 1984 rating decision 
granting entitlement to TDIU.  The Court has held that an 
appeal under VA law may apply only to the element of the 
claim currently being decided, such as service-connectedness, 
and necessarily cannot apply to other matters if the service 
connection claim is subsequently granted.  See Grantham v. 
Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  

Similarly, while VA law does not include a bar to a 
determination as to unemployability when a veteran is, in 
fact, employed, there can be no finding of CUE in the March 
1984 rating decision because the matter was rendered moot by 
the August 1984 rating decision.  The Board notes, however, 
that a determination on the higher standard of proof for CUE 
as to the propriety of the effective date assigned in 
August 9, 1984, based upon whether the veteran's disabilities 
would have rendered an average person unemployable, is not 
required in this case.  See Carpenter, 11 Vet. App. 140. 

Based upon the evidence of record and applicable VA law prior 
to the veteran's death, the Board finds the appellant has 
demonstrated the veteran would have been entitled to receive 
a different decision as to the effective date awarded for 
TDIU.  The Board further finds the veteran submitted a claim 
for TDIU in November 1983 and that VA medical evidence 
demonstrates an average person would have been totally 
disabled and unemployable as a result of the veteran's 
service-connected disabilities on November 9, 1983.  

The veteran's success in overcoming his disability and 
continuing employment from November 9, 1983, to May 1, 1984, 
is not a bar to a total rating based upon individual 
unemployability.  As the Board finds the veteran would have 
been entitled to receive an effective date for the award of 
TDIU from November 9, 1983, and he died more than 10 years 
later on February [redacted], 1994, entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318 is warranted.  



ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is granted.



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals

